DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/23/2019, 10/23/2020 and 12/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, lines 23-24, “said inner circumferential surface of said outer circumferential wall of said casing cover” should read “an inner circumferential surface of said outer circumferential wall of said casing cover”.
Appropriate correction is required in order to avoid 112 issues.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birch et al. (JP 08182277, hereinafter “Birch”, English translation attached herein).

Regarding claim 1, Birch discloses a vehicle (capable of being used in a vehicle) electric motor ([0001-0002], [0011-0014]) comprising: 
a tubular-shaped ([0011]) stator core (12) constituted by electromagnetic steel sheets that are laminated on each other ([0002], [0011]); 
a rotor (17) disposed inside said stator core (12) so as to be rotated about an axis (A, see annotated fig. 2); and 
a housing (11) storing therein said tubular-shaped stator core (12) and said rotor (17), and including a circumferential wall (22) and axially opposite end walls (11e, 11c) that are opposed to each other in a direction parallel with said axis (A), 
wherein said stator core (12) is fixed at one (left) of axially end portions (left and right) thereof to one of said axially opposite end walls (11e) of said housing (11), and 
wherein said housing (11) includes a stator-core-inclination restraining portion (11a) that protrudes from an inner circumferential surface of said circumferential wall (22) of said housing (11) toward a part of an outer circumferential surface of said stator core (12), said part being located on a side of the other (right) of said axially end portions (left and right) of said stator core (12).

    PNG
    media_image1.png
    435
    506
    media_image1.png
    Greyscale

Regarding claim 2, Birch discloses the vehicle electric motor according to claim 1, 
wherein said housing (11) is constituted by a casing (“11” & “11b” connected together could be considered a “casing”) and a casing cover (11c) that are fixed to each other (see fig. 2), 
wherein said casing (11, 11b) includes an outer circumferential wall (see “OCW” on annotated fig. below) that is a part of said circumferential wall (22) of said housing (11), a bottom wall (11e) that is said one of said axially opposite end walls of said housing (11) and a mating surface (“X” and/or “Y”, see annotated fig. below) that is provided by a distal end surface (see fig. below) of said outer circumferential wall (OCW) of said casing or provided in vicinity of said outer circumferential wall (OCW) of said casing (11, 11b), 
a bottom wall (bottom surface of 11c) that is the other of said axially opposite end walls of said housing (11),
wherein said casing (11, 11b) and said casing cover (11c) are fixed to each other, with said mating surface of said casing (11, 11b) and said mating surface of said casing cover (11c) being in contact with each other (see fig. below),
a mating surface (X) that is provided by a distal end surface of an outer circumferential wall (see fig. below) of said casing cover (11c) or provided in vicinity of said outer circumferential wall of said casing cover (11c).  

    PNG
    media_image2.png
    477
    506
    media_image2.png
    Greyscale

Birch does not disclose wherein said casing cover includes an outer circumferential wall that is another part of said circumferential wall of said housing, wherein said stator core is fixed, at a casing-side end portion thereof that is said one of said axially end portions, to said bottom wall of said casing;  wherein said vehicle electric motor comprises a positioning engagement - 25 -mechanism establishing an engagement by which said casing and said casing cover are positioned relative to each other with said mating surface of said casing and said mating surface of said casing cover being in contact with each other such that an inner circumferential surface of said outer circumferential wall of said casing and said inner circumferential surface of said outer circumferential wall of said casing cover are coaxial with each other, and wherein said stator-core-inclination restraining portion protrudes from an inner circumferential surface of said outer circumferential wall of said casing cover, toward a casing-cover-side outer circumferential surface of said stator core, said casing-cover-side outer circumferential surface being said part of said outer circumferential surface of said stator core which is located on a side of said casing cover.
Allowable Subject Matter

Claim 2 is being objected to as being dependent upon a rejected claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all the intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 2, the specific limitations of “wherein said casing cover includes an outer circumferential wall that is another part of said circumferential wall of said housing, wherein said stator core is fixed, at a casing-side end portion thereof that is said one of said axially end portions, to said bottom wall of said casing;  wherein said vehicle electric motor comprises a positioning engagement - 25 - mechanism establishing an engagement by which said casing and said casing cover are positioned relative to each other with said mating surface of said casing and said mating surface of said casing cover being in contact with each other such that an inner circumferential surface of said outer circumferential wall of said casing and said inner circumferential surface of said outer circumferential wall of said casing cover are coaxial with each other, and wherein said stator-core-inclination restraining portion protrudes from an inner circumferential surface of said outer circumferential wall of said casing cover, toward a casing-cover-side outer circumferential surface of said stator core, said casing-cover-side outer circumferential surface being said part of said outer circumferential surface of said stator core which is located on a side of said casing cover” in the combination as claimed, are neither anticipated nor made obvious over the prior art made of record.
Claims 3-9 are also objected due to their dependency from claim 2.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takabe (US 2018/0013324) discloses a compressor motor comprising stator core inclination restraining portions that protrude from an inner circumferential surface of a circumferential wall of the housing toward an outer circumferential surface of the stator core.
Sakuma et al. (US 2009/0108700) discloses a motor comprising stator core inclination restraining portion that protrudes from an inner circumferential surface of a circumferential wall of the housing toward an outer circumferential surface of the stator core.
Kawamoto et al. (US 7,462,969) discloses a housing comprising a positioning engagement - 25 -mechanism establishing an engagement by which a casing and a cover are positioned relative to each other with their mating surfaces being in contact such that an inner circumferential surface of a circumferential wall of the casing and an inner circumferential surface of a circumferential wall of the cover are coaxial with each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834